Citation Nr: 0013609	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The appellant served on active duty from May 1972 to May 
1976.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1998 
letter from the Hartford, Connecticut, Regional Office (RO), 
which, denied nonservice-connected pension benefits on the 
basis that the appellant did not have the requisite 90 days 
of active wartime service to establish basic eligibility 
therefor.

In his Appeal to the Board (VA Form 9) received in November 
1998, the appellant requested a personal hearing before a 
member of the Board in Washington, D.C. The appellant was 
scheduled for a personal hearing before a member of the Board 
in April 1999.  However in a letter dated in March 1999, the 
appellant advised the Board that he wished to cancel his 
personal hearing.

The appellant is unrepresented in this appeal.

A review of the record reveals that the appellant's claims 
folder was transferred to the Board in February 1999.  In 
September 1999, in support of his claim for basic eligibility 
for nonservice-connected pension benefits, the appellant 
submitted to the RO new DD Forms 214 and 215, private medical 
statements from G. Swartz, M.D. dated in March 1999 and April 
1999, private treatment records dated from May 1999 to July 
1999, a copy of the original decision awarding disability 
benefits from the Social Security Administration dated in 
September 1999, and a VA Form 21-0516, Improved Pension 
Eligibility Verification Report (Veteran with No Children) 
dated in September 1999.  Later that same month, the RO 
forwarded this evidence to the Board.  Generally, when 
pertinent evidence, which is not duplicative of the evidence 
already of record, is received at the Board without a waiver 
of RO consideration, the matter must be remanded to the 
agency of original jurisdiction for its initial 
consideration.  See 38 C.F.R. §§ 19.37(a), 20.1304(c) (1999).  
However, in this case, in light of the fact that the Board 
has reached a favorable disposition in the current appeal as 
to the question of whether the veteran had the requisite 
service, the appellant is not prejudiced by the Board's 
initial consideration of the evidence as it pertains to that 
question.  See 38 C.F.R. § 20.1304(c).  As such, the Board 
will proceed with the adjudication of that portion of the 
appeal, to include consideration of the newly submitted 
evidence.

Consideration of the other aspects of the veteran's 
entitlement to pension benefits will be the subject of the 
remand portion of this decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant served on active duty from May 31, 1972, to 
May 2, 1976.

3.  The appellant had active service during the Vietnam Era 
in excess of 90 days.


CONCLUSION OF LAW

The requisite service criteria for nonservice-connected 
pension benefits are met.  38 U.S.C.A. §§ 101, 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to a nonservice-
connected pension as he is totally and permanently disabled 
as a result of his degenerative disc disease with congenital 
stenosis of the lumbar spine.

The law authorizes the payment of VA nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).

Basic entitlement to VA nonservice-connected disability 
pension exists if a veteran served in the active military, 
naval or air service for 90 days or more during a period of 
war, is permanently and totally disabled from nonservice-
connected disability not due to the veteran's own willful 
misconduct, meets the net worth requirements under 38 C.F.R. 
§ 3.274 (1999), and does not have an annual income in excess 
of the applicable maximum annual pension rate specified in 38 
C.F.R. § 3.23 (1999).  38 C.F.R. § 3.3 (1999).

Service requirements are met if the veteran served: (1) in 
the active military, naval, or air service for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service- 
connected disability; (3) for a period of ninety days or more 
and such period began or ended during a period of war; or (4) 
for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3.

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. 
§ 3.1(d) (1999).

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty. 38 C.F.R. § 3.6(a) (1999).

The specified dates for each period of war are set forth in 
38 C.F.R. § 3.2.  The period of war for the Vietnam Era is 
established as having begun on February 28, 1961, and ended 
on May 7, 1975, inclusive, in the case of a veteran who 
served in the Republic of Vietnam during that period; the 
period is established by law as having begun on August 5, 
1964, and ended on May 7, 1975, inclusive, in all other 
cases.  The Persian Gulf War is established as having begun 
on August 2, 1990.

Service is valid unless the enlistment is voided by the 
service department.  Where an enlistment is voided by the 
service department because the person did not have legal 
capacity to contract for a reason other than minority (as in 
the case of an insane person) or because the enlistment was 
prohibited by statute ( a deserter or person convicted of a 
felony), benefits may not be paid based on that service even 
though a disability was incurred during such service.  An 
undesirable discharge by reason of the fraudulent enlistment 
voids the enlistment from the beginning.  38 C.F.R. § 3.14(b) 
(1999).

Regulations also provide that for the purpose of establishing 
entitlement to pension benefits, the VA may accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence is a 
document issued by the service department; contains needed 
information as to length, time, and character of service; and 
in the opinion of the VA, the document is genuine and the 
information contained in it is accurate. 38 C.F.R. § 3.203 
(1999).  With respect to documents submitted to establish a 
creditable period of wartime service for pension entitlement, 
a document may be accepted without verification if the 
document shows, in addition to meeting the above 
requirements, (1) service of four months or more, or (2) 
discharge for disability incurred in the line of duty, or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for ninety days 
for a line of duty disability.  38 C.F.R. § 3.203(b) (1999).  
When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, the VA shall request verification of service from the 
service department.  If it appears that a length of service 
requirement may not be met (e.g., the 90 days wartime service 
requirement to receive pension under 38 U.S.C. 1521(j)), VA 
shall request a complete statement of service to determine if 
there are any periods of active service that are required to 
be excluded under section 3.15.  38 C.F.R. § 3.203(c) (1999).  
The U.S. Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals, hereinafter "the Court") has 
held that a service department determination as to an 
individual's service is binding on VA. Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

The initial determinative issue in this case is whether the 
appellant is a veteran, who served 90 days or more during a 
period of war, for the purpose of ascertaining basic 
eligibility for nonservice-connected pension benefits.

A review of the evidence discloses that the appellant's 
initial DD Form 214, Certificate of Release or Discharge from 
Active Duty, revealed that he served on active duty from 
May 2, 1972, to May 31, 1976; that he did not have any active 
duty days for his period of active military service because 
his enlistment was voided by the service department; and that 
he was discharged from active service under honorable 
conditions.  Copies of service military records received in 
August 1998 revealed that the appellant's enlistment was 
voided because he had been convicted by civil authorities, 
prior to enlistment of rape, attempted murder, robbery with 
violence, theft of an automobile, and burglary and that the 
recruiter was aware of the offenses and instructed him to 
mark down that he had never been arrested.

In a letter dated in September 1998, the RO informed the 
appellant that his claim for nonservice-connected pension 
benefits was denied because he did not have active duty days.  
It was noted that the appellant's DD Form 214 showed that his 
enlistment was voided, and therefore, he was not given any 
credit for time served.

Subsequent to the most recent supplemental statement of the 
case issued in December 1998, the appellant submitted, in 
pertinent part, a DD Form 215, Correction to DD Form 214, 
Certificate of Release or Discharge from Active Duty, which 
indicated that the DD Form 214 issued on May 2, 1976, was 
hereby canceled as of its effective date and had been 
superseded under the provisions of Title 10, U.S. Code 1552.  
The appellant also submitted another DD Form 214, Certificate 
of Release or Discharge from Active Duty, which showed that 
he served on active duty from May 31, 1972, to May 31, 1976; 
that he had approximately 1 year and 6 months of net active 
service; and that he was discharged from active service under 
honorable conditions.

After reviewing the applicable statutory and regulatory 
provisions, the Board finds that there is sufficient 
documentation of record to conclude that the appellant is a 
veteran who served 90 days or more during a period of war.  
As indicated above, the appellant served on active duty from 
May 31, 1972, to May 31, 1976, and his total active service 
during the Vietnam Era exceeded 90 days.

Consequently, in view of these findings, the Board concludes 
that the appellant meets the requisite service requirements 
for nonservice-connected pension benefits.


ORDER

Basic eligibility requirements based on requisite service for 
nonservice-connected pension benefits have been established.  
To this extent, the appeal is allowed.


REMAND

The Court has held that all issues "inextricably 
intertwined" with the issue certified for appeal, are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet.App. 180 (1991).  In light of our 
allowance of basic eligibility for nonservice-connected 
pension benefits, the issue of entitlement to a permanent and 
total disability rating for pension purposes is being 
REMANDED to the RO for the following action:

1.  The RO should undertake any further 
warranted development of the claims file, 
to include obtaining copies of any recent 
medical treatment records and if 
appropriate, conducting another VA 
examination of the appellant.

2.  The RO must identify all of the 
appellant's current disabilities and 
assign a disability evaluation to each 
found disorder.  Thereafter, the RO 
should determine the combined evaluation 
for all of the appellant's disabilities.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue of entitlement to a permanent and 
total disability rating for pension 
purposes.  Consideration should be given 
to whether the appellant meets the 
objective criteria for the assignment of 
a permanent and total rating for pension 
purposes as set forth in 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. 
§ 4.15 (1999).  If the appellant does not 
meet this standard of pension 
eligibility, consideration should then be 
given to the question of whether the 
appellant is subjectively unemployable as 
a result of lifetime disability.  Brown 
v. Derwinski, 2 Vet.App. 444 (1992). This 
requires application of 38 C.F.R. § 
3.321(b)(2) (1999) and 38 C.F.R. § 4.17 
(1999).  In short, when the percentage 
requirements of 38 C.F.R. § 4.16 (1999) 
have not been met, but the disabilities 
are of a permanent nature, a rating of 
permanent and total disability may still 
be assigned if the appellant is found to 
be unable to secure and follow 
substantially gainful employment.  38 
C.F.R. § 4.17 (1999).  Consideration 
should include whether the appellant is 
unemployable by reason of disability, 
age, occupational background, or any 
other related factors.  38 C.F.R. § 
3.321(b)(2) (1999).

If the benefit sought is not granted, the appellant and his 
representative should be provided a supplemental statement of 
the case.  The supplemental statement of the case should 
include all diagnostic codes used to evaluate each of the 
appellant's disabilities, as well as a recitation of laws and 
regulations used to apply the various standards of pension 
eligibility.

After the appellant and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by him until 
he receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 


